              Case 2:21-cv-00031-VCF Document 12 Filed 03/10/21 Page 1 of 5




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
 3   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8942
     Facsimile: (415) 744-0134
 6   E-Mail: allison.cheung@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                   UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   ROBYN COHEN,                               )
                                                )   Case No.: 2:21-cv-00031-VCF
13                 Plaintiff,                   )
                                                )   UNOPPOSED MOTION FOR EXTENSION OF
14          vs.                                 )   TIME TO FILE CERTIFIED
                                                )   ADMINISTRATIVE RECORD AND ANSWER;
15   ANDREW SAUL,                               )   DECLARATIONS OF JEBBY RASPUTNIS AND
     Commissioner of Social Security,           )   CHRISTIANNE VOEGELE
16                                              )
                   Defendant.                   )   (FIRST REQUEST)
17                                              )
18

19

20

21

22

23

24

25

26
               Case 2:21-cv-00031-VCF Document 12 Filed 03/10/21 Page 2 of 5




 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2   his undersigned attorneys, hereby moves for a sixty-day extension of time to file the Certified
 3   Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s

 4   Complaint are due to be filed by March 15, 2021.

 5           In light of the global COVID-19 pandemic, the Social Security Administration (“SSA” or the

 6   “Agency”) has taken the unprecedented step of suspending in-office services to the public:

 7   https://www.ssa.gov/coronavirus/. The Agency is focusing on providing the most critical services by
     mail, phone and online to those most in need. SSA is also taking additional steps to protect its employees
 8
     and help stop the spread of COVID-19, maximizing social distancing, including significantly limiting
 9
     employee access to SSA facilities for health and safety only and has moved toward a temporary virtual
10
     work environment. Electronic processes allow some of SSA’s most critical work to continue with
11
     minimal interruption; other workloads have been suspended until the health crisis abates or the Agency is
12
     able to create new electronic business processes.
13
             For purposes of this particular case, the public health emergency pandemic has significantly
14
     impacted operations in the Social Security Administration’s Office of Appellate Operations (OAO) in
15
     Falls Church, Virginia. That office is responsible for physically producing the administrative record that
16   is required to adjudicate the case under Sections 205(g) and (h) of the Social Security Act, 42 U.S.C.
17   § 405(g) and (h). See SSA Program Operations Manual System GN 03106.025, available at
18   https://secure.ssa.gov/apps10/poms.nsf/lnx/0203106025.
19           As detailed in the attached declarations, beginning March 16, 2020, OAO’s staff members began
20   to telework to protect employee health and prevent further spread of COVID-19. At that time, critical in-
21   person physical tasks associated with preparing the administrative record could not be accomplished. For

22   example, prior to the COVID-19 pandemic, to safeguard Personally Identifiable Information (PII), all

23   hearing recordings, which are part of the administrative record, were downloaded onto compact discs and

24   encrypted. OAO securely routed the encrypted discs to a private contractor through a daily pickup and

25   delivery service at the Official Duty Station (ODS) in Falls Church, Virginia. The private contractor
     would transcribe the hearing recording and send the paper copy of the hearing transcript back to OAO.
26



     Unopposed Mot. for Ext.; 2:21-cv-00031-VCF   1
               Case 2:21-cv-00031-VCF Document 12 Filed 03/10/21 Page 3 of 5




 1   OAO personnel would then scan the hearing transcript into the electronic record or place the hearing
 2   transcript in the paper case file. Thereafter, OAO personnel would assemble the administrative record in
 3   a prescribed order.

 4           To ensure a continuity of operations, OAO has been actively pursuing mitigation efforts to allow

 5   the remote preparation of administrative records. For cases in which the private contractors were already

 6   in possession of hearing recordings for transcription, with the assistance of the Office of Acquisitions and

 7   Grants (OAG), OAO received approval to receive these transcripts from the private contractors via
     secured email, e.g., using password protection and redacted Social Security Numbers. In April 2020,
 8
     OAO began receiving such hearing transcripts from private contractors via secured email.
 9
             For cases in which OAO had not yet submitted recordings to the private contractors before March
10
     16, 2020, OAO has been pursuing all available options to obtain transcriptions for these cases. In May
11
     2020, OAO began encrypting hearing recordings and securely emailing them to the contractors for
12
     transcription. Through the month of May, OAO and the contractors worked to resolve technical issues
13
     that arose, particularly with large files. The process is functioning now, albeit at only half of normal
14
     productivity.
15
             Given the volume of pending cases, Defendant requests an extension in which to respond to the
16   Complaint until May 14, 2021. If in sixty days the CAR is not prepared, the Commissioner will file a
17   status report with the Court as to when he expects the CAR to be completed.
18           On March 4, 2021, the undersigned conferred with Plaintiff’s counsel, who has no opposition to the
19   requested extension.
20           It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR
21   and answer to Plaintiff’s Complaint, through and including May 14, 2021.

22   //

23   //

24   //

25   //
     //
26



     Unopposed Mot. for Ext.; 2:21-cv-00031-VCF    2
               Case 2:21-cv-00031-VCF Document 12 Filed 03/10/21 Page 4 of 5




 1           Dated: March 8, 2021
                                                      CHRISTOPHER CHIOU
 2                                                    Acting United States Attorney
 3                                                    /s/ Allison J. Cheung
                                                      ALLISON J. CHEUNG
 4                                                    Special Assistant United States Attorney
 5

 6

 7

 8

 9

10                                                    IT IS SO ORDERED:

11
                                                      UNITED STATES MAGISTRATE JUDGE
12
                                                                3-10-2021
                                                      DATED: ___________________________
13

14

15

16

17

18

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; 2:21-cv-00031-VCF   3
               Case 2:21-cv-00031-VCF Document 12 Filed 03/10/21 Page 5 of 5




 1                                          CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of UNOPPOSED MOTION FOR
 5
     EXTENSION OF TIME TO FILE CERTIFIED ADMINISTRATIVE RECORD AND ANSWER;
 6
     DECLARATIONS OF JEBBY RASPUTNIS AND CHRISTIANNE VOEGELE on the following
 7   parties by electronically filing the foregoing with the Clerk of the District Court using its ECF System,
 8   which provides electronic notice of the filing:
 9
             Cyrus Safa
10           cyrus.safa@rohlfinglaw.com
             Attorney for Plaintiff
11
             Gerald Welt
12
             gmwesq@weltlaw.com
13           Attorney for Plaintiff

14   I declare under penalty of perjury that the foregoing is true and correct.
15
             Dated: March 8, 2021
16

17                                                         /s/ Allison J. Cheung
                                                           ALLISON J. CHEUNG
18                                                         Special Assistant United States Attorney
19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; 2:21-cv-00031-VCF
